DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite the limitation "the exhaust gasses" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 refers to “the pressure” but it is unclear which step is being referred to. Both (b) and (c) have pressure.
Claim 21 recites the limitation “the reactor” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites the limitation "the coated material" and “the reactor” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
Claim 1 refers to using a “lithiated layered nickel-cobalt-manganese oxide”. However, it is not clear what makes the material “layered”. Based upon the entirety of the disclosure spec. pages 2-3 and claim 15 the layered material is considered to be a material corresponding to the generic formula and different material layers.
Claim 1, in step (c) refers to “the material obtained in step (b)”. There is no strict antecedent basis for “the material”, but there is only one material produced from the treatment step (b). Accordingly there is no 112 issue.
Claim 19 refers to particles as “cohesive”. Applicant’s specification defines cohesive as a particulate material that is “difficult” to fluidize page 3 lines 29-35. The specification further refers to cohesive particles with a flowability factor or Hausner ratio page 3 lines 37-41. The specific flowability parameters mentioned by applicant appear to be back-calculated from empirical measurements. For the purposes of applying art the “cohesive” term is a material between “cohesionless” (highly flowable) and “solid” (not flowable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over EIN-ELI et al. (US 2018/0233770) in view of RAYNER (US 2012/0269968).
Regarding claims 12 and 18,
	EIN-ELI teaches a protective layer for cathode active material that is formed by an ALD process onto active material particles abstract. The protective cathode coating can be a metal fluoride [0009]. The protective coating is made uniform by using ALD deposition [0016]. The cathode active material can be a lithium cobalt manganese oxide [0017] and [0067]. ALD is performed by alternating metal precursor and fluoride precursor [0171]-[0173]. The ALD is performed while agitating or stirring (compulsory mixer) the particles [0174] or using a fluidized bed [0218]. The precursors are vapor [0177] and the metal precursor is any precursor known in ALD and specifically mentions metal alkoxides and alkyl metals [0182]. The fluoride precursor can be HF [0183].
	The reference does not expressly teach the pressure used when applying the ALD precursors. However, RAYNER generally teaches that when performing ALD processes, pressure is a known controllable process parameter [0100]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to optimize and find workable pressure ranges when performing the ALD process of EIN-ELI by manipulating pressure as a result effective variable, MPEP 2144.05.II.
Regarding claim 13,
	EIN-ELI does not disclose the use of carbon dioxide as a precursor or carrier gas. Accordingly, process is considered free of CO2.
Regarding claim 14,
	EIN-ELI teaches diethyl zinc for example [0182]. Which is M1(R1)2 where M1 is Zn and R1 is C2 alkyl. The reference further states that any metal precursor can be used.
Regarding claim 15,
	EIN-ELI teaches the cathode material can be LiNi1/3Mn1/3Co1/3O2 [0067]. The subscript for Co1/4 appears to be a typo for Co1/3 because each of the other compounds in the list include LiMO2 where the summation of “M” is 1 (which makes sense due to the number of available spots in a crystal lattice). The compound therefore corresponds to the generic formula where “x” is zero; “a”, “b” and “c”, are 1/3; and “d” is zero.
Regarding claim 19,
	As described above, the EIN-ELI reference teaches using a nickel-cobalt-manganese oxide, but does not teach the particles as “cohesive”. Applicant’s specification defines cohesive as a particulate material that is “difficult” to fluidize. However, as described above the particles can be mechanically mixed and do not necessarily require a fluidized bed. Accordingly, the particles can be considered “cohesive” because they are “difficult” to fluidized and are mechanically stirred/agitated instead (more flowable than a solid).
Regarding claim 20,
	EIN-ELI teaches using temperatures of 200°C or more [0180]. The reference does not expressly teach using temperatures of 15-350°C. However, the claimed range and prior art range overlap and are considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 21,
	EIN-ELI teaches including a nitrogen (inert gas) purge step (flushed) to prevent undesired reactions between precursors [0224].
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EIN-ELI et al. (US 2018/0233770) in view of RAYNER (US 2012/0269968) further in view of BAILEY et al. (US 2007/0248516).
Regarding claim 16 and 17,
	EIN-ELI teaches a method of depositing material by ALD but does not teach treatment of exhaust streams. However, BAILEY teaches a method of treating exhaust streams by deliberately reacting them before a pump to prevent reactions from occurring in the pump abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to intentionally react the effluent streams from an ALD process to prevent them from reacting in other parts of the system such as a pump to prevent damage to other processing units. 
	BAILEY teaches reacting precursors but does not teach including water. However, EIN-ELI teaches water can be incorporated into the reaction between precursors to improve reaction between the precursors [0175]. Accordingly, when intentionally reacting the effluent precursors, water (or ozone) can be added to increase the reactivity. 
	The references still do not teach the pressure at which the water treatment occurs. However, reaction rate is dependent on pressure (the rate law - higher pressures have faster reaction rates). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to find a workable range or optimize the reaction speed by changing the pressure of the reaction.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over EIN-ELI et al. (US 2018/0233770) in view of RAYNER (US 2012/0269968) further in view of MCCORMICK et al. “Rotary reactor for atomic layer deposition on large quantities of nanoparticles” (Jan. 2007).
Regarding claim 22,
	The references teach coating particles by ALD but do not teach removal of the particles by pneumatic convection. However, MCCORMICK teaches that when performing ALD on particles in an ALD chamber, the removal of coated particles can be facilitated by the purge gas (pneumatic conveying) page 71. At the time of filing the invention it would have been prima facie obvious to use a purge gas to help remove the produced particle of EIN-ELI because it helps facilitate the removal of product from the ALD chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712